IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                            NOS.
                                          WR-80,344-01
                                          WR-80,344-02
                                          WR-80,344-03
                                          WR-80,344-04


                     EX PARTE JOSEPH JOHN FLORES II, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
             CAUSE NOS. 1114129-A, 1114130-A, 1173815-A, AND 1222277-A
             IN THE 228TH DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

aggravated assaults, possession with intent to distribute hydrocodone, and possession of cocaine. He

was sentenced to concurrent terms of imprisonment. The First Court of Appeals affirmed the

convictions in unpublished opinions. Flores v. State, Nos. 01-10-00531-CR; 01-10-00532-CR; 01-

10-00533-CR; 01-10-00534-CR (Tex. App.—Houston [1st Dist.] Feb. 26, 2013).
                                                                                                   -2-

       Applicant contends that he was denied his right, through no fault of his own, to pursue

petitions for discretionary review in this Court after his convictions were affirmed by the First Court

of Appeals. The trial court recommends that relief be granted in each case, and the writ records

support the recommendations. See Ex parte Wilson, 956 S.W.2d 25, 26 -27 (Tex. Crim. App. 1997);

Ex parte Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).

       Applicant is entitled to the opportunity to file out-of-time petitions for discretionary review

of the judgments of the First Court of Appeals in Cause Nos. 01-10-00531-CR, 01-10-00532-CR,

01-10-00533-CR, and 01-10-00534-CR that affirmed his convictions in Cause Nos. 1114129,

1114130, 1173815, and 1222277 from the 228th District Court of Harris County. Applicant shall

file his petitions for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 30, 2013
Do not publish